1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 RENEE C. PINKERTON,

 8          Worker-Appellant,

 9 v.                                                                           NO. 29, 872

10 STEPHEN GIBBS, D.D.S., P.C.
11 and THE HARTFORD,

12          Employer/Insurer-Appellees.


13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Terry S. Kramer, Workers’ Compensation Judge

15 Gerald A. Hanrahan
16 Albuquerque, NM

17 for Appellant

18 Law Offices of Eva K. Rappaport
19 Ned S. Fuller
20 Albuquerque, NM

21 for Appellees


22                                 MEMORANDUM OPINION

23 VIGIL, Judge.
 1        This is a workers’ compensation case. The Workers’ Compensation Judge

 2 (WCJ) concluded that on July 20, 2007, Worker sustained an accidental injury arising

 3 out of, and in the course of, her employment as a dental hygienist; that the accident

 4 was reasonably incident to her employment as a dental hygienist; and that she suffered

 5 a disability as a natural and direct result of the accident. The WCJ concluded that

 6 Worker’s injury of focal dystonia, to a reasonable degree of probability, was caused

 7 by her work as a dental hygienist with Employer. Dystonia is often brought on by

 8 prolonged periods of intense focused activity, which is consistent with Worker’s

 9 history as a dental hygienist.

10        However, the WCJ found that Worker failed to meet her burden of establishing

11 a disability resulting from depression due to her work-related injury. Worker appeals

12 and also seeks an award of attorney fees for the appeal. We reverse and remand for

13 entry of a revised Compensation Order and for a determination of the attorney fee

14 award to be made in the first instance by the WCJ.

15 I.     BACKGROUND

16        Worker is a forty-eight-year-old woman who was employed as a dental

17 hygienist by Employer from 1993 until Friday, July 20, 2007, when she was injured

18 on the job. Worker’s injury was caused by many years of holding her wrist in an

19 awkward, strained position while working on people’s teeth. Worker experienced


                                             2
 1 burning and electrical shock-like pain in her hand and wrist. By the following

 2 Monday, Worker was experiencing cramping, numbness, and tingling in her right

 3 hand. Until her accident, Worker had not missed a single day of work with Employer

 4 (fourteen years).

 5        After the accident, Worker notified Employer of her injury, and Employer

 6 exercised its statutory right to select Dr. Steven Weiner as Worker’s authorized health

 7 care provider (HCP). Dr. Weiner referred Worker to Dr. Baten, and Dr. Baten

 8 referred Worker to Dr. Donovan. Additional authorized HCPs and their referrals were

 9 Dr. Chun, Dr. Moneim, Dr. Friedman, Dr. Radecki, and Dr. Feldman. None of these

10 doctors were able to correctly diagnose Worker’s injury. Focal dystonia is an

11 extremely rare condition, which explains the difficulty in diagnosing Worker’s injury.

12        Worker also continued to see her primary care physician, Dr. Maas, for her

13 general health concerns while seeing the authorized HCPs for her work-related injury.

14 Dr. Maas diagnosed Worker with depression in April 2008. The WCJ found that Dr.

15 Maas is not an authorized HCP.

16        On May 23, 2008, Worker exercised her statutory right to change her authorized

17 HCP to Dr. Schwartz. Employer did not object to Worker’s choice; however, one

18 week later, on May 30, 2008, Employer notified Worker that all benefits were being

19 terminated because it did not consider her injuries to be causally related to Worker’s


                                              3
 1 accident.   Worker’s total temporary disability (TTD) benefits        were therefore

 2 terminated as of May 25, 2008. Despite this action by Employer, Worker commenced

 3 treatment of her work-related injury with Dr. Schwartz on June 4, 2008.

 4        Worker filed a complaint with the Workers’ Compensation Administration

 5 (“WCA”). At the hearing, Worker testified and relied on the report of Dr. Donovan

 6 as well as the depositions of Drs. Baten and Schwartz to establish a causal connection

 7 between her secondary disability of depression and her work-related injury. The

 8 depositions were used in lieu of live testimony as required by the WCA Rules. See

 9 Banks v. IMC Kalium Carlsbad Potash Co., 2003-NMSC-026, ¶ 28, 134 N.M. 421,

10 77 P.3d 1014 (noting that regulations exclude a health care provider from giving live

11 testimony at a WCA proceeding, but permits the admission of the deposition itself at

12 the proceeding in lieu of the health care provider’s testimony).

13        In its Compensation Order the WCJ concluded that Worker has a compensable

14 injury of focal dystonia. However, the WCJ also found that “Worker failed to meet

15 her burden establishing a disability resulting from depression due to her work related

16 injury,” and that Worker “is not disabled as a natural and direct result of any other

17 conditions including . . . depression.”

18 II.    STANDARD OF REVIEW

19        NMSA 1978, Section 52-1-28(B) (1987) directs:


                                             4
 1        In all cases where the employer or his insurance carrier deny that an
 2        alleged disability is a natural and direct result of the accident, the worker
 3        must establish that causal connection as a probability by expert
 4        testimony of a health care provider, as defined in Section 52-4-1 NMSA
 5        1978, testifying within the area of his expertise.

 6 To the extent we review the WCJ’s interpretation of the statutory requirements, our

 7 review is de novo. See Dewitt v. Rent-A-Center, Inc., 2009-NMSC-032, ¶ 14, 146

 8 N.M. 453, 212 P.3d 341.

 9        On the other hand, the issue of causation is a factual question which is

10 determined by the WCJ in workers’ compensation cases. Ortiz v. Overland Express,

11 2010-NMSC-021, ¶ 24, 148 N.M. 405, 237 P.3d 707. We review the factual findings

12 of the WCJ utilizing a whole record standard of review. Id. However, because the

13 medical causation evidence was presented by deposition, the WCJ findings on

14 causation are not entitled to the usual deference accorded findings of fact.

15               Under certain limited circumstances, a reviewing court has always
16        been able to make independent findings contrary to the fact finder. See,
17        e.g., Wilson v. Richardson Ford Sales, Inc., 97 N.M. 226, 638 P.2d 1071
18        (1981) (where the trial court’s findings are contrary to undisputed
19        evidence in the record); Martinez v. Universal Constructors, Inc., 83
20 N.M. 283, 491 P.2d 171 (Ct. App. 1971) (where the evidence is
21        documentary or by way of deposition). In these situations, it would seem
22        not to matter whether review is on the record as a whole or under the
23        substantial evidence standard.

24 Tallman v. ABF (Arkansas Best Freight), 108 N.M. 124, 130, 767 P.2d 363, 369 (Ct.

25 Ohio App. 1988), modified on other grounds by Delgado v. Phelps Dodge Chino, Inc.,


                                               5
 1 2001-NMSC-034, 131 N.M. 272, 34 P.3d 1148.

 2        In addition, a WCJ is not free to reject uncontradicted medical evidence:

 3        The uncontradicted medical evidence rule is an exception to the general
 4        rule that a trial court can accept or reject expert opinion as it sees fit.
 5        The rule is based on NMSA 1978, § 52-1-28(B), which requires the
 6        worker to prove causal connection between disability and accident as a
 7        medical probability by expert medical testimony. Because the statute
 8        requires a certain type of proof, uncontradicted evidence in the form of
 9        that type of proof is binding on the trial court.

10 Banks, 2003-NMSC-026, ¶ 35 (quoting Hernandez v. Mead Foods, Inc., 104 N.M. 67,

11 70, 716 P.2d 645, 648 (Ct. App. 1986) (alterations omitted)).

12 III.   DISCUSSION

13        From our whole record review we conclude that Worker satisfied her burden

14 of establishing a disability resulting from depression due to her work-related injury

15 by presenting testimony of health care providers testifying within their area of

16 expertise.

17        As a result of the accident on July 20, 2007, Worker lost her ability to work as

18 a dental hygienist, her occupation for eighteen years. Instead of earning $69,000 per

19 year ($1328 per week), she began receiving TTD benefits at $595.67 per week.

20 Employer’s insurer terminated TTD benefits and medical treatment on October 28,

21 2007, and Worker had to file a complaint to have the TTD benefits and medical

22 treatment reinstated. Worker was examined or treated by Dr. Weiner, Dr. Baten, Dr.


                                              6
 1 Donovan, Dr. Chun, Dr. Moneim, Dr. Friedman, and Dr. Radecki. The medical

 2 doctors offered different opinions as to the nature of Worker’s injury, and her

 3 improvement was nominal. TTD payments and medical benefits were once again

 4 terminated by Employer’s insurer on May 30, 2008, causing Worker financial distress.

 5 Worker was able to find temporary employment from August 2008 until January

 6 2009, as a clerical assistant earning about $500 per week. Within this context, we

 7 examine the medical evidence.

 8 Dr. Donovan’s Report

 9        Dr. Baten referred Worker to Dr. Donovan for a neuropsychological

10 assessment, and Dr. Donovan reported the results of his assessment to Dr. Baten in a

11 report dated April 28, 2008. Dr. Donovan reported that “several interview sessions

12 were punctuated by several trips to the restroom and at least two crying episodes when

13 she described the plight of her condition.” Dr. Donovan added:

14        She is presently very perplexed by conflicting medical opinions. She
15        reports a loss of motor skills in her right hand, reaching a state of
16        drooping hand and claw hand, creating a situation where, “I could not
17        even tie my shoelaces.” She initiated a consultation with neurosurgeon,
18        Dr. Feldman, who according to the patient, said that the “cervical was
19        not an issue.” Dr. Baten had previously noted a cervical nerve root
20        compression at C5-6 and Dr. Baum, DO, thought there was “nerve
21        impingement.” According to the patient, she had two nerve conduction
22        studies (NCS and EMG?), both by Dr. [Radecki], which seemed to rule-
23        out radiculopathy. Dr. Baten has diagnosed mild carpal tunnel syndrome
24        and this seemed to be confirmed by Dr. [Radecki]’s EMG. On the other
25        hand, Dr. Steven Weiner (Progress Note of 10/09/07) notes that “this

                                             7
1   seems more than simply a carpal tunnel problem,” and “I am




                                     8
 1        not sure if a carpal tunnel release would correct that” (08/20/07). To add
 2        to this picture, Professor Moneim (UNM) states that, “I see no evidence
 3        of carpal tunnel syndrome” and “I am unable to find an anatomical
 4        reason,” adding that, “she believes that there is some problem with her
 5        cervical spine.”

 6        It would seem that what the patient describes as a diagnostic ambiguity
 7        has had an anxiogenic impact upon her (“I want answers. Work is part
 8        of my identity,” she says while crying on 04/04/08), which she
 9        acknowledges with insight, not the least because it affects her
10        professional career and income. She aptly describes her situation as a
11        “fear of the unknown” so that she could not plan for her future: “How
12        do I cope with the loss of control in my life?”

13        Dr. Donovan’s diagnoses were “Pain Disorder associated with psychological

14 factors and a medical condition . . . [and] Adjustment Disorder with mixed anxiety.”

15 Dr. Donovan felt that an appropriate “treatment direction” was a “low dosage mood

16 stabilizer (such as clonazepam) . . . , which could be prescribed either by the treating

17 physician or by means of a psychiatric consultation.” Dr. Donovan concluded his

18 report by describing Worker as “perplexed by what she sees as a spectrum of

19 diagnoses, ambivalent about her lawsuit against her employer (Dr. Gibbs) for whom

20 she has worked for many years, uncertain of her future career, and beset by fears of

21 financial distress.”

22 Dr. Baten’s Testimony

23        Dr. Baten is licensed to practice medicine in New Mexico, and he is board

24 certified in neurology and clinical neurophysiology by the American Board of


                                              9
 1 Psychiatry and Neurology. On May 7, 2008, Dr. Baten saw Worker for a follow-up

 2 visit. During the visit, Worker presented Dr. Baten with a note from Dr. Maas who

 3 had diagnosed Worker with depression. Worker gave the note to Dr. Baten so he

 4 could give her a prescription for an antidepressant as Worker’s authorized HCP.

 5 Dr. Maas’ note said that Worker “has depression currently which is in large part due

 6 to her stressors related to her lack of use of her right hand and her financial difficulties

 7 arising from her unemployment as a result of this disability.” Dr. Baten declined to

 8 write the prescription, noting

 9        I explained to the patient that I would not give her an anti-depressant
10        medication to treat a condition for which is out of the scope of my care.
11        I suggested she discuss this with Janeen Maas, M.D., her primary
12        physician. If she is happy to do that, that would be fine. Otherwise I
13        recommend that she have a psychiatrist take care of her medications for
14        this.

15 While he did not prescribe the antidepressant medication, Dr. Baten testified it was

16 his opinion that Worker suffered depression as a result of her work injury:

17              Q.     Dr. Maas stated that Ms. Pinkerton had depression, quote,
18        currently which is in large part due to her stressors related to her lack of
19        use of her right hand and her financial difficulties arising from her
20        [un]employment as a result of this disability. Would you agree with that
21        assessment, disagree with that assessment, or do you have no opinion?

22              A.     No. I could understand, and I think Dr. Donovan’s
23        evaluation supports that.

24               Q.     So you consider it to be work-related depression?


                                                10
 1               A.     Right.

 2              Q.     You have somebody who has been in a career 18 years,
 3        never misses a day of work, and suddenly they can’t perform their work
 4        due to the condition of their right wrist?

 5               A.     Correct.

 6               Q.     And after that they get depressed?

 7               A.     Correct.

 8              Q.    And that would be related to the work-related injury and the
 9        subsequent problems?

10 A. I would say so.

11        We also note that Dr. Radecki reported to Dr. Baten on February 12, 2008, that

12 Worker’s past medical history “is positive for nerve problems related to this difficulty,

13 psychological stressors, as well as thyroid problems.”

14 Dr. Schwartz’s Testimony

15        Worker’s injury was not diagnosed until she selected Dr. Schwartz, a board

16 certified physiatrist, as her authorized healthcare provider. Worker had already been

17 seen by Dr. Weiner, Dr. Baten, Dr. Chun, Dr. Moneim, Dr. Radecki, and Dr.

18 Donovan. On June 4, 2008, Dr. Schwartz made a diagnosis of “focal dystonia” which,

19 as a matter of reasonable medical probability, was causally related to her work for the

20 past fourteen years as a dental hygienist with Employer.



                                              11
 1        The diagnosis was based on the clinical examination and history. The “Past

 2 Medical History” noted by Dr. Schwartz included “[d]epression recently diagnosed

 3 with Dr. Maas.” Dr. Schwartz also had a copy of Dr. Radecki’s report dated February

 4 12, 2008, which noted “[p]ast medical history is positive for nerve problems related

 5 to this difficulty, psychological stressors, as well as thyroid problems.”

 6        Dr. Schwartz referred Worker to Dr. Harris for a Botox assessment as a possible

 7 treatment for the dystonia. After injecting Botox, Dr. Harris noted in her clinical

 8 progress note sent to Dr. Schwartz that Worker had “[d]epression and anxiety, under

 9 good control with Wellbutrin.” Dr. Schwartz also referred Worker to Dr. Lakind, who

10 noted, and reported to Dr. Schwartz, that Worker had a past medical history of

11 depression treated with Wellbutrin. Worker had already seen Dr. Donovan in April

12 2008, and Dr. Schwartz also had a copy of his report. Dr. Schwartz testified that Dr.

13 Donovan’s impression “was that of a pain disorder associated with psychological

14 factors, as well as an adjustment disorder with mixed anxiety.”

15        In the foregoing context, Dr. Schwartz gave the following testimony in her

16 deposition:

17               Q.     As a matter of reasonable medical probability, do you think
18        there’s a causal connection between her depression and this occupational
19        injury or disorder or disease and everything she’s been through, through
20        the present?



                                             12
 1 A. I really do think there is a connection, but I don’t know that
 2        I’m equipped to say within a reasonable degree of medical probability
 3        that there’s a causal—that it’s the only cause.

 4               Q.     Okay.

 5               A.     So I would say absolutely there’s a connection.

 6 Dr. Schwartz added, “But I hesitate to–based on my expertise because I didn’t make

 7 the diagnosis, I didn’t treat her for it, and so I don’t know that I feel comfortable

 8 answering that.”

 9 Analysis of the Causation Determination

10        Employer argues that Dr. Donovan did not diagnose Worker as having suffered

11 from depression, and that “[o]n the contrary he found that her Beck Anxiety Scale

12 baseline measure was a 6 for depression ‘well within normal limits.’” The actual

13 statement in Dr. Donovan’s report is under the heading “Psychometrics” and it states,

14 “A mental status evaluation was performed which was within normal parameters.

15 Beck Depression and Anxiety Scales were administered to the patient with scores of

16 6 and 4 respectively which are well within normal limits.” This ignores other

17 notations in Dr. Donovan’s report. Dr. Donovan reports that Worker was currently

18 taking Wellbutrin; that her “major psychological stressors” were described as

19 financial, since she was not sure she could pay all of her bills and fear of the unknown

20 in understanding what was happening to her right arm; that Worker had some history


                                              13
 1 of depression and anxiety at relatively mild levels; that she had a “florid panic

 2 episode” preceding a visit to Dr. Maas in mid-March; that a Beck Anxiety Scale for

 3 that specific episode showed a score of 42, consistent with a florid panic attack; and

 4 that Worker had not commenced Wellbutrin at the time of the panic attack, but did so

 5 approximately one week after that episode. We therefore reject Employer’s assertion,

 6 and review Dr. Donovan’s report as a whole, within the context of all the facts of the

 7 case.

 8         The WCJ rejected Dr. Baten’s causation evidence on the basis of findings that

 9 (1) “Dr. Maas is not an authorized healthcare provider”; (2) “Dr. Baten’s opinions on

10 depression are based upon the opinions of an unauthorized healthcare provider [Dr.

11 Maas] and are rejected”; and (3) “Dr. Baten’s opinions on depression are not well

12 founded and are rejected.” This is not a proper basis for rejecting Dr. Baten’s

13 testimony even if we agree that Dr. Maas was not an authorized HCP, because our

14 Supreme Court has specifically held that an authorized HCP such as Dr. Baten is

15 entitled to rely on otherwise inadmissible records from a non-HCP physician. Dewitt,

16 2009-NMSC-032, ¶ 33. This does not contravene the rule that only authorized HCPs

17 may give evidence. Id.

18         Employer argues that Dr. Baten was testifying outside his area of expertise

19 because Dr. Baten stated in the note quoted above that he would not give an


                                             14
 1 antidepressant medication to treat Worker for a condition “which is out of the scope

 2 of my care.” However, Employer provides us with no authority to support its legal

 3 assertion. Furthermore, the assertion ignores Dr. Baten’s own observations, the

 4 medical records before him, and the testimony he gave without any objection from

 5 Employer. We therefore reject Employer’s argument.

 6        Worker also challenges the WCJ finding concerning Dr. Schwartz that “Dr.

 7 Schwartz’s opinions on depression are equivocal and inherently contradictory and are

 8 rejected.” Our whole record review does not support the finding that Dr. Schwartz’s

 9 testimony is “equivocal” or “inherently contradictory.” Her testimony was clear in

10 its assertion that “absolutely” there is a connection between Worker’s depression and

11 her occupational injury. We acknowledge she also stated she was unable to testify

12 that the work injury was the “only” cause, and that she was “hesitant” to make a

13 diagnosis of depression because she did not treat her for depression. However, the

14 causal connection in a workers’ compensation case does not have to be proved

15 conclusively, and the medical expert is not required to state her opinion in positive,

16 dogmatic language, or in the exact language of the statute. Gammon v. Ebasco Corp.,

17 74 N.M. 789, 794, 399 P.2d 279, 282 (1965). The history and medical records before

18 Dr. Schwartz, which she was entitled to rely on, demonstrate that Worker had

19 depression as a result of her work injury and that she was receiving medical treatment


                                             15
 1 for the depression. We conclude that Dr. Schwartz’s testimony, in the context of our

 2 whole record review, is sufficient to support a finding of medical causation in this

 3 case.

 4         In this regard we note that while the WCJ found that Worker failed to meet her

 5 burden of establishing a disability resulting from depression due to her work-related

 6 injury, he nevertheless concluded that there is a connection between Worker’s focal

 7 dystonia and her depression. The WCJ concluded:

 8         Worker is entitled to reasonable and necessary medical care to include
 9         payment for all medical treatment provided, directed or referred by Dr.
10         Schwartz including past and continuing treatment by Dr. Schwartz; past
11         treatment by Dr. Lakind; past and continuing treatment by Dr. Harris,
12         including Botox injections; biofeedback treatment by Genevieve Davis
13         and future antidepressant medications reasonably necessary to aid
14         Worker’s recovery for her physical injury.

15 (Emphasis added.)

16         Based on our de novo and whole record review we find that the evidence does

17 not sufficiently support the WCJ’s finding that Worker did not establish a causal

18 connection between the depression and the work-related injury. Rather, our review

19 supports a finding that Dr. Donovan’s report and the opinions of Dr. Baten and Dr.

20 Schwartz are well founded, uncontradicted and must be considered. In doing so, we

21 conclude that Worker has met her burden under Section 52-1-28(B) of establishing

22 a causal connection by a probability by expert testimony between her depression and


                                             16
 1 the work-related injury and accident.

 2 IV.    ATTORNEY FEES

 3        Worker also seeks attorney fees for bringing this appeal. NMSA 1978, Section

 4 52-1-54 (2003) allows for an award of attorney fees on appeal. Although we may

 5 directly award attorney fees, because an award of attorney fees involves factual

 6 determinations, which the WCJ is more suited to decide, we remand to the WCJ to

 7 determine whether Worker is entitled to attorney fees for bringing this appeal, and if

 8 so, the amount. See Dennison v. Marlowe, 108 N.M. 524, 527, 775 P.2d 726, 729

 9 (1989) (concluding that the contract did not restrict recovery of attorney fees incurred

10 at the trial level, but included attorney fees incurred on appeal, and remanding for the

11 trial court to determine reasonable attorney fees incurred on appeal); Vinton Eppsco,

12 Inc. of Albuquerque v. Showe Homes, Inc., 97 N.M. 225, 226, 638 P.2d 1070, 1071

13 (1981) (noting that if the statute allows for attorney fees at both trial and appellate

14 levels, the appellate court has discretion to make an allowance of attorney fees on

15 appeal or remand to the trial court for that purpose).

16 V.     CONCLUSION

17        We reverse and remand for entry of a revised Compensation Order consistent

18 with this opinion and for a determination of Worker’s attorney fees in bringing this

19 appeal.


                                              17
1      IT IS SO ORDERED.



2                                        _____________________________
3                                        MICHAEL E. VIGIL, Judge

4 I CONCUR:




5 _________________________________
6 RODERICK T. KENNEDY, Judge




7 CYNTHIA A. FRY, Chief Judge (dissenting)




                                    18
 1 FRY, Chief Judge.

 2        I respectfully dissent. In my view, the plain language of the governing statute,

 3 Section 52-1-28(B), requires affirmance because Worker failed to carry her burden for

 4 establishing a causal connection between her depression and her work-related

 5 accident.

 6        Section 52-1-28(B) states that in cases where causation is disputed, “the worker

 7 must establish that causal connection as a probability by expert testimony of a health

 8 care provider . . . testifying within the area of his expertise.” (Emphasis added.) In

 9 this case, the only health care providers who testified were Dr. Baten and Dr.

10 Schwartz, and neither one of them testified as a probability that Worker’s depression

11 was caused by her on-the-job accident. Even if they had, neither one of them would

12 have been testifying within the area of their expertise. Dr. Baten is a neurologist and

13 Dr. Schwartz is a physiatrist. Both of them clearly expressed their lack of expertise

14 in this area. Dr. Baten said he would not prescribe antidepressants for Worker

15 because they would be used to “treat a condition for which [sic] is out of the scope of

16 my care.” Dr. Schwartz said that she “didn’t make the diagnosis” of depression,

17 “didn’t treat [Worker] for it,” and thus, that she did not “know that [she felt]

18 comfortable answering” Worker’s attorney’s questions about the causal connection

19 between Worker’s depression and the work-related injury.


                                             19
 1        The majority attempts to incorporate the diagnoses and impressions of Drs.

 2 Donovan and Maas into the testimony of Drs. Baten and Schwartz by relying on

 3 Dewitt for the proposition that HCPs may rely on the records of non-HCP doctors.

 4 This analysis would certainly be appropriate if either Dr. Baten or Dr. Schwartz had

 5 relied on the diagnoses of Dr. Donovan or Dr. Maas in reaching their own opinions

 6 that there was, as a probability, a causal connection between Worker’s depression and

 7 the accident. See Dewitt, 2009-NMSC-032, ¶ 33 (noting that testifying HCP relied

 8 heavily on the non-HCP’s records “in arriving at his own opinions”). But I do not

 9 think it can fairly be said that Dr. Baten or Dr. Schwartz reached such opinions

10 because both qualified their testimony by noting that the diagnosis and treatment of

11 Worker’s depression was outside their area of expertise.

12        In addition, I am not persuaded by the majority’s finding of a causal connection

13 in reliance on (1) the fact that the medical evidence was presented entirely by

14 deposition and (2) the “rule” stated in Tallman that an appellate court may make its

15 own “independent findings contrary to the fact finder.” 108 N.M. at 130, 767 P.2d at

16 369. I do not view our case law as stating that we need not accord any deference to

17 the WCJ when the evidence is documentary. This Court in Tallman stated that whole

18 record review does not mean that a court may displace the administrative agency’s

19 “choice between two fairly conflicting views, even though the court would justifiably


                                             20
 1 have made a different choice had the matter been before it de novo.” Id. at 129, 767

 2 P.2d at 368 (internal quotation marks and citation omitted); see Martinez, 83 N.M. at

 3 284, 491 P.2d at 172 (explaining that on whole record review, “the trial court’s

 4 finding is to be included in the weighing and review”). The majority believes there

 5 was no evidence conflicting with Dr. Baten’s and Dr. Schwartz’s statements that they

 6 thought Worker’s depression and her accident were related, and that this justifies

 7 reliance on the Tallman rule. But in my view, Dr. Baten’s and Dr. Schwartz’s

 8 testimony falls far short of the testimony required by Section 52-1-28(B) and,

 9 consequently, the Tallman rule is inapposite. Moreover, if the rule were as clear-cut

10 as suggested by the majority, we could simply disregard the WCJ’s findings based on

11 expert medical testimony in every workers’ compensation case and make our own

12 findings because the applicable regulation requires medical testimony to be by

13 deposition. See NMAC 11.4.4.12(G)(1) (2/19/2010) (“Live medical testimony shall

14 not be permitted, except by an order of the [WCJ].”).

15        I would hold that the WCJ properly applied Section 52-1-28(B) and that

16 substantial evidence in the whole record supports the finding that Worker failed to

17 establish a causal nexus between her depression and the on-the-job injury.



18
19                                        CYNTHIA A. FRY, Chief Judge

                                            21